NO








NO. 12-10-00143-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
AUGUSTINE ARELLANO,
APPELLANT                                                     '     APPEAL
FROM THE 349TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
ELIZABETH SERESEROZ
ARELLANO,     '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
pro se in forma pauperis appeal is being dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment
in this case was signed on April 12, 2010.  Appellant timely filed a notice of
appeal that failed to contain the information required by Texas Rules of
Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.
            On
May 14, 2010, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e).  He was further notified that unless he filed an
amended notice of appeal on or before June 14, 2010, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline for filing an amended
notice of appeal has passed, and Appellant has not corrected his defective
notice of appeal or otherwise responded to this court’s notice.  Accordingly,
the appeal is dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV,
2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist
v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler
Feb. 11, 2004, pet. denied).
Opinion delivered June 23, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)